Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  DETAILED ACTION
1.	This office action is in response to an amendment received on 9/14/21 for patent application 16/250,816.
2.	Claims 1, 18, 19-20 are amended.
3.	Claims 1-14, 16-21 are pending.

                                              RESPONSE TO ARGUMENTS
Applicant argues#1
A. The claims are not directed to an abstract idea (Prong One of Step 2A)

The Office Action asserts that claims 1, 19, and 20 recite limitations that amount to “organizing human activity.” Office Action, page 15. Applicant disagrees. Claims 1, 19, and 20 are not directed to “organizing human activity,” as intimated by the Examiner. Rather, claims 1, 19, and 20 recite a method, a system, and an article of manufacture, respectively, that facilitate communications between mobile devices to enable a secure transfer of funds between the mobile devices. The claims recite components specially adapted to facilitate a secure transfer of funds. For example, claim | recites a computer-based system adapted to evaluate the number of transactions between devices to store both a reauthorization prompt threshold that controls when a prompt for a reauthorization code is issued, and a reauthorization transaction threshold that controls 
Examiner Response 
Examiner respectfully disagrees.
These limitations are part of the identified abstract idea (a commercial or legal interaction, steps for completing a funds transfer request between two parties using their mobile devices). Also see the 35 USC 101 rejection below.
The rejection is maintained.
Applicant argues#2
B. The present claims recite additional elements that apply or use the alleged 
judicial exception in a meaningful way (Prong Two of Step 2A)

The Office Action asserts the present claims are not integrated into a practical application, because there are no “additional elements that are sufficient to amount to” more than the alleged abstract idea. Office Action, page 17. Applicant respectfully disagrees.
The 20/9 PEG “uses the term ‘additional elements’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception.” 20/9 PEG, p. 55 at n. 24. Applicant submits the present claims recite a variety of additional elements beyond the alleged abstract idea of “organizing human activity.” As noted 
Claim 1, as a whole, is tied to the practical application of system security achieved through the use of transaction authorization thresholding and a reauthorization code. 

The specific limitations of “determining, by the computer-based system, that a first number of completed transactions using a payment application since a last authorization meets the reauthorization prompt threshold,” “displaying, by the computer-based system, a first prompt for requesting the reauthorization code in response to determining that the first number of completed transactions meets the reauthorization prompt threshold,” “authorizing, by the computer-based system, the first payment request based at least in part on the first number of completed transactions being less than the reauthorization transaction threshold and based at least in part on an instance in which the first prompt has been displayed,” “determining, by the computer-based system, that a second number of completed transactions using the payment application since the last authorization meets the reauthorization transaction threshold,” and “denying, by the computer-based system, the second payment request in response to determining that the second number of completed transactions meets the reauthorization transaction threshold,” exemplify an improved computer-based secure transaction authorization system.
Examiner Response
Examiner respectfully disagrees.
The limitations, (storing, a reauthorization prompt threshold and a reauthorization transaction threshold, wherein the reauthorization prompt threshold is a first number of transactions for providing a prompt to receive a reauthorization code and the reauthorization transaction threshold is a second number of transactions in which a subsequent transaction is denied until the reauthorization code is entered; receiving, a first payment request; determining, that a first number of completed transactions since a last authorization meets the reauthorization prompt threshold; displaying, a first prompt for requesting the reauthorization code in response to determining that the first number of completed transactions meets the reauthorization prompt threshold; authorizing, the first payment request based at least in part on the first number of completed transactions being less than the reauthorization transaction threshold and based at least in part on an instance in which the first prompt has been displayed; determining, that a second number of completed transactions using the payment application since the last authorization meets the reauthorization transaction threshold; denying, the second payment request in response to determining that the second number of completed transactions meets the reauthorization transaction threshold; and displaying, a second prompt that includes a request for the reauthorization code in response to denying the second payment request) are part of the identified abstract idea.
The additional limitations (the computer based system, the mobile telephone, and the payment application and the wireless connection), are all computing components recited at a high level of generality, operating in their ordinary capacity, and as such are being used as a tool to implement the identified abstract idea, see MPEP 2106.05(f).
Therefore there are no additional elements in the claim that are indicative of integration into a practical application.
The rejection is maintained.

Applicant argues#3
Clearly, the recited limitations at least improve the functioning of a mobile telephone by enabling the mobile telephone to engage in secure wireless transactions. Furthermore, when considered as a whole, the recited elements of claim 1 reflect an improvement to computer technology used for transaction authorization — a crucial element for improving computer and/or network security by reducing incidents of transaction fraud and/or related security concerns. For example, according to a report published by the International Journal of Computer Science and Mobile Computing, “enterprises and public institutions have to face a growing presence of frauds and consequently need automatic systems able to support fraud detection and fight. These systems are essential since it is not always possible or easy for a human analyst to detect [fraud].” See, Aishwarya, S., “Online Payment Fraud Prevention Using Cryptographic Algorithm TDES.” (2015). The  limitations of claim 1 reduce incidents of transaction fraud and/or related security concerns at least through the use of a transaction reauthorization code that, when not received when prompted, causes the denial of subsequent transactions. Indeed, the recited claim limitations of claim 1 do more than generally link the use of an alleged judicial exception to a particular technological environment or field of use. Rather, the recited claim limitations provide an improvement to computer technology used to manage and secure transactions between mobile telephones and/or the like.
Examiner response
Examiner respectfully disagrees.
As stated above, in the response to Applicant argues#2, the mobile phone is recited at a high level of generality, and is being used as a tool to implement the identified abstract idea. 
The additional elements of the mobile phone, the payment application and wireless connections is generally linking the identified abstract idea to a particular technology (mobile phone technology and wireless communication technology).
Therefore there are no additional elements in the claim that are indicative of integration into a practical application.
The rejection is maintained.

Applicant argues#4

C. The present claims recite additional elements that amount to significantly more 
than any alleged judicial exception (Step 2B)
The Office Action asserts the present claims do not amount to significantly more than the alleged abstract idea, because “there are no additional elements that are sufficient to amount to” more than the alleged abstract idea. Office Action, page 15. Applicant respectfully disagrees.

As discussed above, claim 1 recites a series of steps and specific elements that lead to a useful result. Further, the present claims recite unconventional features not previously practiced in the art. These unconventional features include, for example, the following
additional elements of claim 1: “storing, by a computer-based system of a first party, a reauthorization prompt threshold and a reauthorization transaction threshold, wherein the reauthorization prompt threshold is a first number of transactions for providing a prompt to receive a reauthorization code and the reauthorization transaction threshold is a second number of transactions in which a subsequent transaction is denied until the reauthorization code is entered,” “receiving, by the computer-based system, a first payment request from a mobile telephone of a second party, wherein the first payment request is received through a wireless connection between the computer- based system and the mobile telephone,” “determining, by the computer-based system, that a first number of completed transactions using a payment application since a last authorization meets the reauthorization prompt threshold,” “displaying, by the computer-based system, a first prompt for requesting the reauthorization code in response to determining that the first number of completed transactions meets the reauthorization prompt threshold,” “authorizing, by the computer-based system, the first payment request based at least in part on the first number of completed transactions being less than the reauthorization transaction threshold and based at least in part on an instance in which the first prompt has been displayed,” “receiving, by the computer-based system, a second payment request from the mobile telephone of the second party,” “determining, by the computer-based system, that a second number of completed transactions using the payment application since the last authorization meets the reauthorization transaction threshold,” “denying, by the computer-based system, the second payment request in response to determining that the second number of completed transactions meets the reauthorization transaction threshold,” and “displaying, by the computer-based system, a second prompt that includes a request for the reauthorization code for the payment application in response to denying the second payment request.”
Examiner Response
Examiner respectfully disagrees, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, "[tjhe 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting "the Government's invitation to substitute §§ 102,103, and 112 inquiries for the better established inquiry under § 101"). Here, the jury's general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.
The argument pertaining to significantly more, has been addressed above  with respect to the practical application argument above, see the response to Applicant argues#2 above.
The rejection is maintained.
Applicant argues#5
The Examiner has already acknowledged that such steps are novel and non-obvious based on the lack of any remaining art-based rejections. In fact, the Examiner has not provided an adequate showing of why the claims recite well-understood, routine, or conventional processes as required by the USPTO’s Berkheimer v. HP, Inc. Memorandum (Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision dated April 19, 2018). See also MPEP § 2106.05(d). As required by this guidance, the Examiner must provide a factual explanation showing why the combination of elements recited in claim 1 is well-understood, routine, and conventional. MPEP § 2106.05(d). However, the Office Action fails to provide a thorough factual basis for explaining why the core steps described above are routine or conventional. Thus, contrary to the assertions in the Office Action, the claims recite significantly more than any alleged abstract idea and are also patent-eligible under Step 2B.
Examiner Response
Examiner respectfully disagrees.
The examiner did not previously conclude in Step 2a prong 2, that there were additional elements that were considered to be insignificant extra solution activity.
Therefore, there was no need to re-evaluate the conclusion in STEP 2B.
The argument pertaining to providing a factual explanation of why additional elements are directed to WURC (Well understood routine and conventional) is rendered moot.
The rejection is maintained.







                                                 Claim Rejections ‐ 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	 Claims 1-14, 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method, system and non‐transitory computer‐ readable medium. 
 7. 	Step 2A – Prong One (Do the claims recite an abstract idea?) ‐
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system, and computer readable medium claims 19&20.
The abstract idea is recited in the claims (by:  The steps of: storing, a reauthorization prompt threshold and a reauthorization transaction threshold, wherein the reauthorization prompt threshold is a first number of transactions for providing a prompt to receive a reauthorization code and the reauthorization transaction threshold is a second number of transactions in which a subsequent transaction is denied until the reauthorization code is entered; receiving a first payment request; determining, that a first number of completed transactions since a last authorization meets the reauthorization prompt threshold; displaying, a first prompt for requesting the reauthorization code in response to determining that the first number of completed transactions meets the reauthorization prompt threshold; authorizing, the first payment request based at least in part on the first number of completed transactions being less than the reauthorization transaction threshold and based at least in part on an instance in which the first prompt has been displayed; determining, that a second number of completed transactions using the payment application since the last authorization meets the reauthorization transaction threshold; denying, the second payment request in response to determining that the second number of completed transactions meets the reauthorization transaction threshold; and displaying, a second prompt that includes a request for the reauthorization code in response to denying the second payment request).

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements recited above, which covers performance of the limitation as a commercial or legal interaction (completing a funds transfer request between two parties using their mobile devices).
 Accordingly, the claims recite an abstract idea.  Claims 19&20 are abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

 8. Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) ‐ 
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claims only recite the additional elements of the computer based system, the mobile telephone, and the payment application and the wireless connection.
The computer hardware is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts to no more
than generally linking the use of the judicial exception to a particular technological environment (technology of transmitting data between mobile devices) or field of use (transferring funds between two parties).
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification in paragraphs 77,78, 30-34, disclose a computer based system, the mobile telephone, and the payment application and the wireless connection, recited at a high level of generality, which are being used as tool to implement the identified abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 19-20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 19-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-14, 16-18, 21 which further define the abstract idea that is present in their respective independent claims 1,20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-14, 16-18, 21 are directed to an abstract idea. Thus, claims 1-14, 16-21 are not patent-eligible.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/20/2021